Opinion by
Trexler, J.,
Judgment was entered against the defendant for want of an affidavit of defense. His counsel promptly presented a petition to have it opened, and at the same time proffered an affidavit of defense showing that the plaintiff’s claim had been paid. The petition was supported by depositions. The affidavit of defense was sworn to and ready for filing on December 15th, and if it had been filed on that day judgment would have been prevented. The attorney in the case neglected to file it until December 17th, and in the meantime judgment was entered.
The court opened the judgment and in so doing acted within its sound discretion. See Cinnaminson Park Company v. Laws, 63 Pa. Superior Ct. 189; Fuel City Manufacturing Company v. Waynesburg Products Corporation, 268 Pa. 441.
Judgment affirmed.